         Case 5:19-cv-00200-HL Document 33 Filed 06/16/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION

MATTHEW E. LAMPERT, individually
and on behalf of all those similarly
situated,

              Plaintiff,                         Civil Action No. 5:19-cv-200 (HL)

       v.

ALLSTATE VEHICLE AND
PROPERTY INSURANCE COMPANY,

              Defendant.


                                        ORDER

      Before the Court is the parties’ Joint Motion to Stay All Deadlines and

Proceedings. (Doc. 32). In Morrow v. Allstate Indemnity Company, this Court

denied the plaintiffs’ motion to certify class. See Morrow v. Allstate Indemnity Co.,

No. 5:16-CV-137 (HL), 2020 WL 1696226, at *6 (M.D. Ga. Apr. 7, 2020). The

Morrow plaintiffs have since filed a petition in the Eleventh Circuit, requesting an

appeal of this Court’s denial of class certification. See Fed. R. Civ. P. 23(f) (“A

court of appeals may permit an appeal from an order granting or denying class-

action certification under this rule . . . .”). The parties now jointly request this Court

to stay all deadlines pending the Eleventh Circuit’s resolution of the Morrow Rule

23(f) Petition and, if allowed, appeal. See Fed. R. Civ. P. 23(f) advisory

committee’s note to 1998 amendment (“Permission to appeal [under Rule 23(f)]
            Case 5:19-cv-00200-HL Document 33 Filed 06/16/20 Page 2 of 3



does not stay trial court proceedings. A stay should be sought first from the trial

court.”).

       Counsel representing the parties in this action also represent the parties in

Morrow and similar suits concerning breach of insurance contracts that were

issued by Allstate. See Morrow v. Allstate Indemnity Co., No. 5:16-CV-137 (HL);

Schoenborn v. Allstate Fire & Cas. Ins. Co., 5:18-CV-368 (HL). The parties

acknowledge that Morrow, Schoenborn, and this case present “virtually identical

issues” concerning diminution in value of residential properties following an event

of physical damage. (Doc. 32, p. 4). All parties agree that guidance from the

Eleventh Circuit would affect the resolution of the three pending Allstate cases.

Accordingly, the parties in the other cases have also requested to stay proceedings

pending appeal of this Court’s Order.

       In their motion, the parties express that they “agree that a ruling by the

Eleventh Circuit would strongly influence, and would likely control, the class

certification question in this and all related matters pending in this Court.” (Id. at p.

2). The Eleventh Circuit may clarify, inform, or narrow the relevant issues.

Furthermore, the Court agrees that a stay promotes efficient use of the parties’

and this Court’s resources. An opinion from the Eleventh Circuit may save time

and limit the costs of completing discovery. Avoiding unnecessary depositions and

other in-person discovery matters serves the public interest—especially in light of

the ongoing coronavirus pandemic.

       The parties represent that “neither the Plaintiff nor the Defendant would be
         Case 5:19-cv-00200-HL Document 33 Filed 06/16/20 Page 3 of 3



prejudiced by a stay.” (Id. at p. 5). Rather, a stay would be “mutually beneficial to

the parties.” (Id. at p. 6). The Court, accordingly, GRANTS the parties’ Joint Motion

to Stay All Deadlines and Proceedings. It is ORDERED that all deadlines and

proceedings in the case shall be stayed until seven (7) days after the Eleventh

Circuit Court of Appeals’ resolution of the Morrow Rule 23(f) Petition and, if

allowed, appeal.

      SO ORDERED this 16th day of June, 2020.


                                /s/ Hugh Lawson_________________
                                HUGH LAWSON, SENIOR JUDGE

kac
